Citation Nr: 0308529	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-09 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel






INTRODUCTION

The appellant served in an active duty for training capacity 
from February to June 1981, and on active duty from January 
to May 1991.  He also had additional active duty or active 
duty training from July 17-31, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the above claim.


FINDING OF FACT

There is no medical evidence showing that the appellant 
currently has a seizure disorder.


CONCLUSION OF LAW

The appellant did not incur a seizure disorder as a result of 
his military service.  38 U.S.C.A. §§ 101(24), 1110, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty To Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  Furthermore, in 
February 2001, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, all 
medical records referenced by the appellant have been 
requested.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to this claim.  The RO obtained all 
relevant medical records from every source referenced by the 
appellant.


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was provided a VA examination in April 2001 in 
connection with the seizure claim.  Further examination is 
not needed because there is no competent evidence that the 
appellant has the claimed condition.  As discussed in more 
detail below, the medical evidence does not show a current 
diagnosis of a seizure disorder.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  



B.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Active military, naval, or air service includes 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24). 

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Epilepsies are a 
presumptive condition.  However, the appellant has not been 
diagnosed with an epileptic disease.  

VA records note a past medical history of episodes of syncope 
but no reports are shown reflecting that a seizure disorder 
is actually present.  The appellant's service medical records 
show that, in June 1980, he reported a prior head injury and 
concussion when he was three years old.  The remaining 
records are negative for any findings regarding a seizure or 
a head injury.

VA treatment records show that, when examined by VA in April 
1994, there were no seizure-related findings.  In June 1994, 
an electroencephalogram (EEG) revealed evidence for a focal 
and potential epileptiform disturbance of cerebral activity.  
In August 1994, the appellant claimed he had a head injury in 
service and had near syncopal episodes after that.  The 
impressions included peripheral neuropathy of questionable 
etiology; and rule out ethanol abuse, seizure disorder.  

A DA Form 2173, dated on July 19, 1999, indicates that the 
appellant reported having a sudden loss of consciousness for 
about 10 minutes the previous day.  It was noted that the 
appellant apparently had some shaking.  No previous history 
of sudden loss of consciousness was noted.  It was further 
noted that the appellant had a past medical history of 
seizure as a child, but that he had not been treated for this 
as an adult.


VA records also show that, on July 20, 1999, the appellant 
reported having had a seizure three days earlier.  He also 
reported having an episode of syncope.  The assessment/plan 
included syncopal spell-suspect alcohol withdrawal seizure.  
A July 24, 1999 EEG gave evidence for a focal disturbance of 
cerebral activity over the left hemisphere, especially the 
left temporal region.  A July 27, 1999 impression was a 
syncopal episode of undetermined etiology.  In October 1999, 
the impression was syncopal episodes of undetermined 
etiology.  In November 1999, the impression was syncopal 
episodes.  In February 2000, the impressions included 
syncopal episodes of undetermined etiology.  In April 2000, 
the impressions included syncopal episodes currently not 
active, but of undetermined etiology.  In June 2000, the 
impressions included syncope of undetermined etiology.  In 
October 2000, the impressions included history of syncope of 
undetermined etiology, after which he had had no further 
episodes.

Thereafter, when examined by VA in April 2001, the examiner 
provided a detailed description of the appellant's past 
medical history.  The examiner found that the records do not 
provide a history that was consistent with a diagnosis of 
seizure disorder, but had more characteristics of a panic 
type of episode with apnea and cyanosis.  The examiner was 
unable to pinpoint or date the actual time of onset but was 
suspicious that it had existed prior to service.  The 
examiner also noted that the appellant's behavior suggested a 
large element of psychological basis.  Moreover, the examiner 
opined that none of the so-called seizures, as reported by 
the appellant, had been witnessed or verified by a physician.  
The diagnoses included atypical seizure disorder not 
specifically diagnosable at this time.  When seen in May and 
July 2001, the impression was that the appellant had a 
history of syncopal episodes, which was currently resolved.  
In July 2002, the impression was that the appellant's 
syncopal episodes had resolved

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced symptoms in service and continued to 
have them, the medical evidence does not show that the 
veteran currently has any diagnosed malady underlying his 
complaints of symptomatology associated with a seizure 
disorder.  None of the clinical assessments or impressions of 
record, including VA treatment records from January 1994 to 
December 2002 and private records from October 1991 to 
November 1998, includes a diagnosis of a seizure disorder.  
Based on a review of the evidence, the Board finds that there 
is no evidence that the appellant currently has a seizure 
disorder.  A VA examination was conducted in April 2001, at 
which time the examiner concluded that the appellant had had 
a history of syncope episodes that was currently resolved.  
Subsequently prepared VA treatment records reflecting that 
any syncopal episode had since resolved confirmed such a 
conclusion.  Consequently, absent a current diagnosis of a 
seizure disorder, service connection is not warranted.

The Board notes that the appellant does not contend the 
claimed disorder was incurred during his period of active 
duty in 1991.  On his application for compensation, he stated 
that this condition began in 1999.  Review of the service 
medical records from 1991 showed no diagnosis of a seizure 
disorder, and upon discharge from service, all pertinent 
evaluations were normal.  

The appellant clearly experienced some symptoms during the 
period of active duty training in July 1999.  However, the 
mere fact that the appellant experienced a syncopal episode 
while on active duty training does not mean that he is 
entitled to service connection for the claimed condition.  
There must be evidence of current disability, which is 
lacking in this case, as discussed above.

There is some indication in the record that the appellant had 
preexisting symptoms of the claimed condition before entering 
on active duty training in July 1999.  See 1994 VA records, 
as well as1996 Report of Medical History completed by the 
appellant indicating that he had experienced epilepsy or 
fits.  However, there is no need to address whether the 
appellant had a preexisting disorder since he does not have a 
current disability.  Regardless of the etiology of the 
claimed condition - whether due to incident of military 
service or head injuries that occurred before service - the 
condition has resolved.


The Board has taken into consideration the appellant's 
numerous written statements regarding his opinion that he has 
a seizure disorder because of his military service or active 
duty for training, but he does not have current disability by 
medical diagnosis.  In short, while the appellant is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed seizure disorder was not caused by an in-
service disease or injury.  There is no benefit of the doubt 
that could be resolved in his favor.  


















	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

